Citation Nr: 1307203	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for a right knee disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active military service from April 1988 until his retirement in April 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge.

The issues of an increased rating for left and right upper extremity carpal tunnel syndrome, and hypertension were raised by the Veteran during his 2011 Board hearing and are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of service connection for a low back disorder, right ear hearing loss, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's sinus condition, which has been diagnosed as rhinitis, had its onset in service. 


CONCLUSION OF LAW

Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision the Board is granting the claim of service connection for a sinus disability; the only appeal resolved in this decision.  As such, no discussion of VA's duty to notify and assist with regard to this issue is necessary.

Facts & Analysis

The Veteran seeks service connection for a sinus disorder, which he reports began during service and has continued since his retirement from active duty service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As regards the merits of the Veteran's claim, in April 2008 he separated from active duty service, and in November 2008 he filed his claim for service connection.  During his 2011 Board hearing he testified that his sinuses would get so bad during service that his eyes would swell shut.  He testified that he took over-the-counter medication because he did not want to be referred to as a "sick bay commando," which he said was a term they used for complainers.  He added that he would often just go up to the sick bay window and say "hey, give me a cold pack or a sinus pack," and that they would provide the drugs without pulling his medical record because it was more efficient for them to just get the soldiers out of there like that.  He testified that he got a lot of his medication for his sinuses in that manner.  He stressed that he has had sinus trouble since its onset in service, and insisted that he did not have any sinus problems prior to his entry into service.  

Service treatment records confirm that he was treated on numerous occasions spanning many years for upper respiratory complaints diagnosed as acute sinusitis and allergic rhinitis.  

There is also competent evidence of a sinus disability.  On VA examination in January 2009 the Veteran complained of frequent sinus flare ups involving purulent discharge.  Physical examination found mild nasopharyngeal soft tissue swelling.  Diagnosis was chronic allergic rhinitis.  The Board interprets the diagnosis of chronic allergic rhinitis as constituting an implicit nexus to service given the Veteran's history and the date of the VA examination, i.e. within months of his discharge from service.  As such, service connection is warranted.



ORDER

Service connection for chronic rhinitis is granted.  


REMAND

On VA audiology examination in January 2009 the Veteran's right ear hearing thresholds were within normal limits and so did not meet VA guidelines for disability compensation purposes; however, during his 2011 Board hearing the Veteran testified that his right ear hearing had worsened since the 2009 examination.  As such, remand for a new VA examination is warranted.

As regards the claim for service connection for a low back disorder, during his 2011 Board hearing the Veteran testified that his low back problems started when he fell down a hatch as he was going down to number 3 deck while aboard the U.S.S. KITTY HAWK in San Diego.  He testified that he initially did not go for treatment because he was a young second class trying to make a name for myself and trying to stay away from the sick bay; but that he finally gave in and went for medical care a couple of days later.  Service treatment records confirm that he was treated on numerous occasions spanning many years for low back pain, diagnosed as strain, more so after an in-service 1998 motor vehicle accident.  On VA examination in January 2009 the Veteran's back was asymptomatic, so a diagnosis was not provided and an opinion was not proffered.  However, as the Veteran (and his wife) subsequently testified that he continues to suffer from recurrent low back pain (see Transcript, pp. 7-8), he should be accorded a new VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  

In addition to the foregoing, the Veteran reports that he injured his right knee during physical therapy while stationed in Japan.  In fact, he states that it was this trouble with the right knee that led to his problems with his service-connected left knee, because he compensated for his right knee limitations by overusing the left.  During his 2011 Board hearing he testified that he has gone to Keesler, not VA, for all of his post-service medical care.  Unfortunately, there is no record of any right knee complaints or treatment in service treatment records.  However, there are numerous accounts, over many years, of treatment (including surgery) for left knee trouble.  Therefore, and as the Veteran's claim for service connection for a right knee disorder was filed within a few months of his separation from service, and as he continues to complain of right knee pain and stiffness, he should be accorded an examination to ascertain whether his post-service complaints are service related.  38 C.F.R. §§ 3.303(d), 3.310; see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  On remand the Veteran's post-service medical records should be requested and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of all of the Veteran's medical records from Keesler Air Force Base and associate them with the claims file.  Any additional records identified by the Veteran during the course of the remand should also be requested following receipt of any necessary authorization(s) from the Veteran.

If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his right ear hearing loss.  Requisite testing, including speech recognition testing, must be done, and all pertinent symptomatology and findings must be reported in detail.  

If any of the Veteran's right ear hearing thresholds from 500 to 4000 Hertz meet the criteria for disability for VA compensation purposes, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's right ear hearing loss was incurred during, or is related to any incident of, active duty service.

In formulating the opinion, the examiner is reminded that the Veteran's exposure to loud noise during service is conceded, and that the Veteran is competent to describe his experiences and symptoms while on active duty and since that time, even when his records are negative for complaints or a diagnosis.  

A complete rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination with regard to his claims for service connection for a low back and right knee disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was done.  All indicated tests must be done, and all findings reported in detail.  

In responding to the inquires below, the examiner must accept as true the Veteran's report as to the onset and chronicity of his low back and right knee problems during and since service.

The examiner should diagnose all low back and right knee disabilities found to be present.

i) it is at least as likely as not that a currently diagnosed low back disorder, and a currently diagnosed right knee disorder began during active duty service.  

NOTE:  If arthritis of the lumbar spine, and/or arthritis of the right knee, is found and it is determined that it did not begin during service, state whether it is at least as likely as not that it began within the year after service.

ii) If it is determined that a currently diagnosed right knee disorder was not incurred during service (or, for arthritis of the knee, in the year after service), then opine as to whether it is at least as likely as not that a currently diagnosed right knee disorder was caused by the Veteran's service-connected left knee disability.

iii) If it is determined that a currently diagnosed right knee disorder was not caused by the Veteran's service-connected left knee disability, then opine as to whether it is at least as likely as not that a currently diagnosed right knee disorder is aggravated by the Veteran's service-connected left knee disability.   

NOTE:  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


